Detailed Office Action
	The communication dated 2/15/2022 has been entered and fully considered.
Claims 1-20 are pending with claims 9-18 and 20 withdrawn from consideration.
Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the applicant claims “the battery assembly comprising a atomizer body and an atomizing core”.   The e-cigarette comprises the atomizer which comprises the atomizing body and core not the battery assembly [see instant spec 0004 “an electronic cigarette, comprising a battery assembly, an atomizer comprising an atomizer body and an atomizing core mounted on the atomizer body, and a main control circuit”].

Claims 3-8 and 19 depend from claim 2 and are similarly rejected.
In claim 4 the applicant claims the electronic cigarette is an ID chip.  It appears that the applicant meant the identity identification element is an ID chip.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. 2018/0192702 LI, hereinafter LI.
	As for claim 1, LI discloses an electronic cigarette [0003] with a battery [0003], a main control circuit (5) [0006] and an atomizer [0003].  The atomizer comprises a core and chamber [0003, Figure 1].  The Examiner interprets the chamber of the atomizer as the body of the atomizer.  The control circuit acquires operating information (sense unit) and compares it to a preset threshold [Figure 2].  If the preset threshold is exceeded the device it interrupts (204) the operation of the device [0018 and Figure 2].
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2018/0192702 LI, hereinafter LI..
	As for claims 2-5 and 19, LI discloses that the atomizer consists of an atomization chamber and a core [0003] the core of the atomizer can be replaced [0042] therefore the examiner interprets it as implicitly being detachably mounted sufficient for anticipation.
	In the alternative it would be obvious to make the core detachable.  It is prima facie obvious to make two components separable [see e.g. MPEP 2144.04 (V)(C)].  The person of 
	The atomizer comprises a recording chip that is connected thereto [0034].  The recording chip is connected via a third poll to the e-cigarette controller [0034] which is a first electrical interface.  The recording chip identifies the core [0017] it is therefore an ID chip.  The recording chip also comprises a life remaining element [0016].  The recording chip stores information therefore it is a memory.  The memory of the chip is readable by the control chip [Figure 1 and 2].  The memory is writable because information can be “recorded” on the chip [0014].
The recording chip is connected to the atomizer core [0034] which the examiner interprets as being mounted to the core.  The applicant never defines what is required to be considered mounted.  An electrical connection could be considered mounting.
 In the alternativethe recording chip is part of the atomizer which has the core and the chamber (body).  There are only two places from which the recording chip can be mounted the core or the chamber (body).   Therefore the limitation is anticipated based on there only being two species for where the recording chip can be mounted that are at once envisaged by the disclosure [see e.g. MPEP 2132.02 (III)].
In the further alternative there are a small number of places that the recording chip can be mounted within the atomizer.  It can be mounted to the chamber or the core.  As there are a small number of choices it would be obvious to try both location to the person of ordinary skill in the art.  The person of ordinary skill in the art would further look to mount the chip with the core as it is the core being identified and being replaced.  If the chip was mounted on the chamber it would no longer have identification information on the new core.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over U.S. 2018/0192702 LI, hereinafter LI., in view of U.S. 2017/0000192 LI, hereinafter LI II.
*nota bene: although the inventors of both publications have they are different people based upon their first name.
	LI discloses an atomizer, a battery, and a controller.  LI does not disclose that the controller is located with the battery assembly.  LI II in the same art of electronic cigarettes disclose an electronic cigarette with a battery, controller, atomizer, and identification chip.  LI II discloses that the battery and controller chip can be part of the reusable cigarette rod (10) while the atomizer and chip is part of a cartridge (20) [Figure 1].  At the time of the invention it would be obvious to arrange the atomizer, battery and controller of LI like the e-cigarette of LI II.  It is prima facie obvious to apply one known technique of arranging an e-cigarette parts to another e-cigarette with the same parts.  The person of ordinary skill in the art would be motivated to use this arrangement as it prevents a mismatch of the cigarette rod/battery with the atomizer [0027]. The person of ordinary skill in the art would expect success as this part arrangement is shown to work in e-cigarettes and in e-cigarettes with identification chips which both LI and LI II have.    Furthermore, rearrangement of parts is typically prima facie obvious [see e.g. MPEP 2144.04 (VI)(C)].
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748